Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 12, 2007                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
                                                                                                           Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
  134012                                                                                                                Justices




  RONALD A. BROWN-BEY, #A224757

                  Plaintiff-Appellant,

  v                                                                   SC: 134012
                                                                      CoA: 277003
  DEPARTMENT OF CORRECTIONS

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of May 31, 2007, the Clerk of the Court is
  hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 12, 2007                       _________________________________________
           jm                                                                    Clerk